Order filed September 2, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00145-CV
                                  ____________

                      SUZANNE S. MUNDY, Appellant

                                        V.

                              ENE, INC., Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-DCV-218247

                                   ORDER

      The clerk’s record was filed May 10, 2021. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Defendant ENE, Inc.’s Motion for Partial
Summary Judgment as to Plaintiff’s Claim of Adverse Possession Under a Ten
Year Limitations Period, filed on or about January 30, 2017.
        The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before September 12, 2022, containing Defendant ENE, Inc.’s
Motion for Partial Summary Judgment as to Plaintiff’s Claim of Adverse
Possession Under a Ten Year Limitations Period, filed on or about January 30,
2017.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot and Zimmerer.